Citation Nr: 0843191	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  03-23 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for residuals of 
fracture of the right hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran (also referred to as appellant and claimant) 
served on active duty from January 1966 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

The Board notes that an April 2005 rating decision denied 
service connection for residuals of a right hand fracture; 
the veteran entered a notice of disagreement with this 
decision in March 2006; and the RO issued a statement of the 
case in September 2006.  The record does not reflect that the 
veteran subsequently submitted a timely substantive appeal as 
to this issue; therefore, the issue of service connection for 
residuals of a right hand fracture is not on appeal to the 
Board.  Notwithstanding the representative's listing of this 
issue in a January 2008 statement of representative, the 
issue of service connection for residuals of a right hand 
fracture is not in appellate status.  The Board also notes 
that this issue has not been certified as being an issue on 
appeal.  


FINDINGS OF FACT

1.  A November 1997 rating decision denied service connection 
for PTSD, finding an absence of confirmation of an in-service 
stressor; notice of this decision was sent on November 24, 
1997; and the veteran did not submit a notice of disagreement 
within a year of issuance of the decision. 

2.  The evidence received since the November 1997 rating 
decision is either cumulative of the evidence previously of 
record or is insufficient, by itself or when considered with 
the evidence previously of record, does not relate to an 
unestablished fact that is necessary to substantiate the 
claim for service connection, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for PTSD. 




CONCLUSIONS OF LAW

1.  The November 1997 decision that denied service connection 
for PTSD became final when issued.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).  

2.  New and material evidence has not been received to reopen 
service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in June 2000, September 2003, August 
2005, September 2006, and September 2007 of the information 
and evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA provided adequate notice of how 
disability ratings and effective dates are assigned.  

While the appellant may not have received full notice prior 
to the initial decision, after notice was provided in 
November 2003 and August 2005, the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated in a January 2008 
supplemental statement of the case.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.

Review of the record reveals that the June 2000 and August 
2005 letters also essentially comply with the provisions of 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  He was notified of 
the prior denial and instructed as to the need for new and 
material evidence.  His subsequent assistance in pursuing the 
appeal demonstrates actual knowledge of what is needed, and 
further notice or development is not indicated.  

Reopening Service Connection for PTSD.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The evidence which 
must be considered in determining whether there is a basis 
for reopening the claim is that evidence added to the record 
since the last disposition in which the claim was finally 
disallowed on any basis.  See Spalding v. Brown, 10 Vet. App. 
6 (1996).

By a decision dated November 1997, and mailed on November 24, 
1997, the RO denied service connection for PTSD.  The RO 
found an absence of evidence of a confirmed in-service 
stressor.  The veteran did not appeal this action after 
getting notice; therefore, the November 1997 decision became 
a final decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103. 

The evidence of record at the time of the November 1997 final 
decision included the veteran's service treatment and 
personnel records, inpatient and outpatient VA treatment 
records, and VA examinations dated May 1985 and August 1993.  
The veteran's service treatment records were silent as to any 
complaints of, treatment for, or diagnosis of any psychiatric 
disorder.  Service personnel records indicated an MOS of cook 
and cook's helper.  Additionally, no indication of combat, 
including combat awards such as a Purple Heart, was noted on 
the veteran's DD 214.  Service treatment records were silent 
as to any complaints of, or treatment for a psychiatric 
disorder.  

The VA treatment records noted diagnoses of PTSD, substance 
abuse, as well as other psychiatric disorders.  During his 
1993 VA examination, the veteran reported losing two close 
friends during a firefight in which he shot a civilian.  
Additionally, various VA inpatient discharge summaries noted 
that the veteran reported combat experience.  

The November 1997 rating decision denied service connection 
for PTSD on the basis that there was no evidence of a 
verified in-service stressor related to the diagnosis of 
PTSD.  The rating decision also noted that, while the veteran 
alleged combat experience during which he was wounded in 
Vietnam, a careful review of the service personnel records 
and service treatment records did not reflect any 
documentation of the veteran receiving a Purple Heart or any 
treatment for alleged wounds.  

In May 2000, the appellant submitted a claim to reopen 
service connection for PTSD.  The evidence received since the 
November 1997 final decision included Social Security 
Administration records, VA inpatient and outpatient treatment 
records reflecting combat-related PTSD, private treatment 
records from M.C., M.D., and H.A.C., M.D., and written 
statements from the veteran.

While the newly received evidence reflects continued 
treatment for psychiatric disorders, including PTSD, none of 
the newly received evidence contains evidence of a 
psychiatric disorder in service, or objective evidence to 
verify a claimed in-service stressor.  As stated above, 
service treatment records were silent as to any diagnosis of 
a psychiatric abnormality, nor did they note any treatment 
for the veteran's alleged shrapnel wounds.  Personnel records 
similarly noted that the veteran had an MOS of cook and 
cook's helpers while stationed in Vietnam.  VA treatment 
records and a VA examination submitted prior to the November 
1997 rating decision indicated treatment for a diagnosed 
disorder of PTSD, in addition to other psychiatric disorders 
that include substance abuse.  The diagnosis of PTSD was not 
at issue at the time of the November 1997 rating decision.  

The records received subsequent to the November 1997 rating 
decision similarly noted treatment for PTSD and substance 
abuse, as well as other psychiatric disorders, but did not 
provide any objective evidence that tended to confirm claimed 
in-service stressors.  The Board also notes that while the 
numerous VA treatment records reflected treatment for 
"combat-related" PTSD, the veteran has not provided any 
information regarding any in-service stressors he 
experienced, including specific combat or non-combat 
stressors related to his PTSD.  As such, the new medical 
records and statements submitted cannot be considered new and 
material evidence to reopen service connection for PTSD.  

For these reasons, the Board finds that the evidence received 
since the November 1997 rating decision is either cumulative 
of the evidence previously of record or is insufficient, by 
itself or when considered with the evidence previously of 
record, does not relate to an unestablished fact that is 
necessary to substantiate the claim for 


service connection, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for PTSD.  Accordingly the Board finds that new 
and material evidence has not been received to reopen service 
connection for PTSD.  


ORDER

New and material evidence not having been received, reopening 
of service connection for PTSD is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


